       Case 1:20-cv-00070-JRH-BKE Document 28 Filed 09/21/20 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

MICHAEL WORKMAN, Individually                    )
and For Others Similarly Situated,               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )       CV 120-070
                                                 )
HIRE TECHNOLOGIES, INC.,                         )
                                                 )
               Defendant.                        )
                                            _________

                                           ORDER
                                           _________

       Defendant moves to stay discovery pending resolution of its Motion to Compel

Arbitration and Stay Action. (Doc. no. 13.) For the reasons set forth below, the Court

GRANTS Defendant’s motion to stay discovery and DIRECTS the CLERK to terminate the

motion associated with the Rule 26(f) Report. (Doc. no. 24.)

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the motion to compel arbitration, the Court finds an

immediate and clear possibility of a ruling “which may be dispositive of some important aspect
      Case 1:20-cv-00070-JRH-BKE Document 28 Filed 09/21/20 Page 2 of 3


of the case.” Id. Indeed, compelling arbitration would displace the case from the Court and

into the arbitral forum. (See doc. no. 13.) When balancing the costs and burdens to the parties,

the Court concludes discovery should be stayed pending resolution of Defendant’s motion.

See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997); Moore v.

Potter, 141 F. App’x 803, 807-08 (11th Cir. 2005).

       Plaintiff argues a stay of the proceedings would be an inefficient use of judicial

resources. (Doc. no. 25, pp. 3-4.) However, as the Southern District of Alabama explained,

“allowing discovery at this juncture will force upon Defendants the very processes and

expenses of litigation that they sought to avoid by entering into the arbitration agreement.”

Palm Beach Vacation Owners Ass'n, Inc. v. Escapes, Inc., No. CV 12-00027-KD-B, 2012 WL

13059074, at *2 (S.D. Ala. June 6, 2012). This consideration is more important than any

inefficiencies caused by the stay.

       Plaintiff does not argue discovery is needed to respond to the motion compel. Nor does

he contend a stay will cause him to suffer any prejudice. Plaintiff asserts “[t]he longer the

Parties wait to begin discovery, more work will need to be compressed into a shorter period

before any motions for conditional certification and/or summary judgment may be heard or

trial may be had.” (Doc. no. 25, p. 4.) The Court can address such concerns easily in the

discovery schedule in the event arbitration is not compelled.

       Plaintiff argues a partial stay should be granted, limiting the stay to class-wide

discovery and allowing discovery to proceed concerning Plaintiff’s individual claims. (Id. at

4-5.) Plaintiff reasons that whether the Court grants or denies the motion to compel arbitration,

discovery of some form will proceed for Plaintiff’s claims, citing in support Sams v. GA W.

Gate, LLC, No. CV415-282, 2016 WL 3339764, at *7 (S.D. Ga. June 10, 2016). The Sams


                                               2
       Case 1:20-cv-00070-JRH-BKE Document 28 Filed 09/21/20 Page 3 of 3


court found “staying discovery . . . only to have [defendants] respond to third-party discovery

requests later should the district judge grant their motions to dismiss [didn’t] make sense.” Id.

Unlike Sams, no discovery will occur in this Court if the motion to compel arbitration is

granted.

       The Court STAYS all discovery in this action pending resolution of Defendant’s

motion to compel arbitration and stay action. Should any portion of the case remain after

resolution of the motion, the parties shall confer and submit a Rule 26(f) Report, with proposed

case deadlines, within seven days of the presiding District Judge’s ruling. In the event the

presiding District Judge, in his ruling on the pending dispositive motion, provides further

instructions to the parties that justifies continuation of the stay, the parties shall inform the

undersigned to that effect in a status report to be filed within seven days of the presiding

District Judge’s ruling.

       SO ORDERED this 21st day of September, 2020, at Augusta, Georgia.




                                               3
